PD-0937&0938-15
                                                                                                    JIM 3 8)15
                                       Case     No.


                     IN   THE    COURT   OF     CRIMINAL         APPEALS      OF    TEXAS




EARNEST    L.    ROSS,
        Petitioner,                                                 Appellate No.               02-14-00210-CR
                                                                    Tr.Ct.         No,    F-08-1956-B
V.
                                                                    Appellate No.               02-14-00211-CR
THE    STATE    OF    TEXAS,                                        Tr.Ct.         No.    F-08-1959-B
        Respondent.

                                MOTION    FOR    EXTENSION         OF    TIME
                                                TO    FILE   A
                           PETITION       FOR    DISCRETIONARY           REVIEW




        Before this Honorable Court comes Earnest L.                                     Ross,    pro se,

seeking an order granting an Extension of Time to file a PDR-, Lru

the above referenced action. For good cause, the fo^QwlSfCBIMINALAPPEALS
stated;                                                                                            JUL 2A 28*5
        On June 11,         2015,      the Court of Appeals for the Second
                                                                                                 Abel Acosta, Clerk
District of Texas issued it's Opinion in the above listed cases.

The opinion was received by me,                        the Appellant/Petitioner,                    from

the    institutional            mail   room on        or   about    June      17,       2015.

        Pursuant to the Tex.              R.     App.      P.,    an appellant has 30 days

to file a.PDR.            However,       the appellant            is a layman at law and

requires extra time to research and submit meritorious grounds

for    reveiw


        Wherefor,         PREMISES CONSIDERED,               petitioner asks that this

motion be granted and the time extended to file the aforementioned

PDR.


                                                                        Ra^pectfulivsubmitted,

                                                                        ^rfeft^^sfT^^
                                                                        TDC    #    1728219
       Signed   /M /£ ,^/yr                                             Michaels          Unit
                                                                        2664       FM    2054
                                                                        Tennessee Colony, TX 75886